OPINION of the Court, by
Ch. J. Boyxe.
This was a bill in chancery filed hy Marshall against James Hawkins and others. James Hawkins, having answered the bill, died, and an order was made reviving the suit against his heirs; but a copy of the order of revival was not served upon them. In this situation the cause was set for hearing, and a decree pronounced against them; to reverse' which this writ of error is prosecuted**
*473iat the proceeding’s are erroneous, there cart be no doubt. The act of 1800 entitled “ an act to amend the laws of proceedings in civil cases,” authorises a suit in chancery, where it abates by the death of a defendant after answer filed, to be reviv ed against his legal representatives, by an order of the court for that purpose, without filing a bill of revivor as the law had theretofore required. But it is expressly provided, where such an order is made against the representatives of the defendant, that a copy thereof shall be served on the persons so made defendants, if they reside within this commonwealth ; and if they do not reside in this commonwealth, that the order shall be published in the public papers, as in other cases of absent defondants.
The decree must therefore be reversed with costs, and the cause remanded for new proceedings tó be had not inconsistent with this opinion. ,